If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                    revision until final publication in the Michigan Appeals Reports.




                             STATE OF MICHIGAN

                              COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                       UNPUBLISHED
                                                                       December 15, 2022
                 Plaintiff-Appellee,

v                                                                      No. 349584
                                                                       Kent Circuit Court
LEECLIFTON JEROME MOORE,                                               LC No. 05-009552-FC

                 Defendant-Appellant.


Before: K. F. KELLY, P.J., and LETICA and RICK, JJ.

LETICA, J. (concurring in the result only).

        I concur in the result only. As the majority recognizes, the legal landscape changed well
after the court sentenced defendant. Because defendant is entitled to resentencing, there is no need
to “discuss the specifics of the trial court’s use of the Miller[1] factors.” People v Taylor, ___ Mich
___, ___ n 25; ___ NW2d ___ (2022).2

                                                                /s/ Anica Letica




1
    Miller v Alabama, 567 US 460; 132 S Ct 2455; 183 L Ed 2d 407 (2012).
2
    Similarly, there is no need to address defendant’s claims of ineffective assistance of counsel.


                                                  -1-